Me. Justice Bakes delivered the opinion of the court. We have no doubt but what the “binder” in question was so executed as to become an obligation on the part of the Atlas Insurance Company. Umbdenstock had authority, his chief clerk signed it and before it was forwarded to the company, Umbdenstock obtained information of its issuance and he thereby ratified the signing by the chief clerk. On its face the “binder” purports to be a preliminary and temporary contract for present insurance which contemplated the maldng of a full and definite contract in the form of a policy. We think that the intention of the defendant, as shown by the language of the “binder,” and the circumstances under which it was issued, was to insure the plaintiffs for a period not exceeding thirty days from April 2, 1907, unless within that time the contract thereby made was can-celled, or a policy was issued and therefore, that the contention that no insurance was effected by the “binder” because the date at which the insurance thereby effected was to expire was not expressly stated, cannot be sustained. The “binder” contains the following provisions: “It is hereby stipulated and agreed that this ‘binder’ is issued subject to all the terms and conditions of what is commonly known as the Standard Fire Policy of the State of New York which are hereby made a part hereof to the same extent as if fully set forth herein.” The provisions of said form of policy in relation to cancellation are as follows: “This policy shall be cancelled at any time at the request of the insured; or by the company by giving five days’ notice of such cancellation. If this policy shall be cancelled * * * the premium having been actually paid, the unearned portion shall be returned on surrender of this policy or last renewal, this company retaining the customary short rate; except that when this policy is cancelled by. this company by giving notice, it shall retain only the pro rata premium.” The defendant made no attempt to cancel the policy until April 22, the day of the fire, and then only by a verbal notice given by Whitney, the clerk of Umbdenstock, to Sebillo,' the clerk of Loeb & Sons. Whitney testified that when he told Sebillo that the Atlas company had declined the risk, Sebillo said, “he would leave us off with a five day binder, five day cancellation notice or upon replacing.” We think that the company, under the provisions of the “binder” and the Form of Policy, which was made a part of the “binder,” had only the right to cancel by giving five days’ notice, and as no such notice was given, the “binder” was in force at the time of the fire. The amount of the insurance is stated in the “binder” as follows: “Amount insured Amount in _in writing.__figures._ _I_5 00_" In Lake View v. LeBahn, 120 Ill. 92, 99, it was held that the figures 50. used in a plat to indicate the width of a street represented, not feet, inches, nor chains, but links. The unit of amount is a dollar. We think the figures 500 as used in the “binder” represent dollars. We also think that those figures represent and mean not five but five hundred. To hold that they represent and mean five would be to give to the vertical line, after the figure 5, the force and effect of a decimal point. We think that the “binder” sufficiently states that the amount thereby insured was five hundred dollars. We do not think that the “hinder” can be held defective and invalid because it does not state the premium to be paid by the insured. In the absence of a special agreement the defendant would be entitled to receive and the plaintiffs liable to pay the usual and customary rate. We do not think that under the evidence the damages can be held excessive. The testimony on the trial tended to show a loss of merchandise of over four thousand dollars, with four thousand dollars of insurance. We think the evidence is sufficient to support the finding and judgment, and the judgment of the Municipal Court will be affirmed. Affirmed.